Citation Nr: 1342410	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had verified active service from October 1962 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for diabetes.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the additional relevant records contained therein in the decision below.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders of Vietnam or in the inland waters of the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is not presumed, and there is no credible evidence otherwise establishing that he was exposed to a herbicide agent in service.

2.  Competent evidence of record does not reflect that diabetes mellitus is the result of an injury or disease incurred in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service, to include as due to herbicide exposure or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, it also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran has submitted additional private treatment records as well.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his diabetes.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, a physical examination is simply not necessary.  The diagnosis of diabetes is firmly established, and the outcome of the appeal rests on whether or not the Veteran was exposed to herbicides in service.  Though the Veteran's representative, in a November 2013 statement indicated that the Veteran asserts his diabetes had it onset in service, the Board finds that there is no credible evidence to support such an assertion as the Veteran has not made any such statement, and both the lay and medical evidence otherwise shows that he was first diagnosed many years after service.  In fact, despite the use of the word "onset" by the representative, it appears from the overall argument presented in that statement that the representative did not intend to actually suggest that the disease was present in service, but rather that the Veteran was exposed to herbicides in service, which led to diabetes.  Such argument is consistent with the Veteran's own assertions.  However, as will be discussed below, the Veteran was not present on foot in the Republic of Vietnam during the Vietnam era, and there is no credible evidence otherwise establishing that he was exposed to herbicides in service.  Under these circumstances, a remand for a VA opinion or examination would not be beneficial in the adjudication of this issue.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking service connection for diabetes.  He contends he developed his diabetes due to Agent Orange exposure while serving on the USS COLUMBUS (CG-12), which participated in military operations off the coast of Vietnam in September 1964.

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for specified diseases to include diabetes.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

However, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam for in order for toxic herbicide exposure to be presumed.  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers.

In this case, the Veteran has stated that his ship was involved in a mission in which involved secret South Vietnamese naval raids against North Vietnam.  The US destroyers MADDOX and TURNER JOY were in his convoy when they were attacked by the North off the Coast of Vietnam.  The Veteran asserts exposure to Agent Orange during this period.  

First, USS COLUMBUS is not a ship that was part of the Mobile Riverine Force, nor is it one of the specifically designated classes of ships (such as LST, LCM, LCVP, etc.) that would have been expected to operate in the internal waters of Vietnam.  Also, the USS COLUMBUS is not currently included on any list maintained by VA.  See http://www.publichealth.va.gov/exposures/
agentorange/shiplist/list.asp (December 17, 2013).
 
Thus, while the Veteran's personnel records confirm that he served on board USS COLUMBUS in September 1964, there is no evidence that the ship ever moored in the Republic of Vietnam, nor is there any evidence that the ship operated in its inland waters.  Although the Veteran has argued that his ship was close enough to shore for herbicide agents to travel by air, the Board finds that such an assertion is so speculative on its face as to not consititute credible evidence of exposure to herbicides.  Therefore, exposure to a toxic herbicide such as Agent Orange may not be conceded by the Board and, as such, service connection for diabetes mellitus based on such exposure is not for application.

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for diabetes with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.

Additionally, the Board considered whether service connection for diabetes is warranted on a direct basis.  The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes or any related disorder in service or any symptoms reasonably attributed thereto.  Significantly, at the time of his separation physical examination in March 1967, there were no symptoms that might be indicative of diabetes to include negative findings of sugar on urinalysis.  In fact, there is no indication of a diagnosis of diabetes until he was diagnosed with the disorder in 1978, and more than 10 years after he left active duty.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ['negative evidence' could be considered in weighing the evidence].  As the service treatment records are silent for complaints of or treatment for diabetes and the Veteran does not assert a continuity of symptomatology since service, the Board concludes that service connection is also not warranted on this basis.

In conclusion, as the evidence does not establish that the Veteran's ship moored in the Republic of Vietnam or that it operated in the inland waters of Vietnam, he cannot be presumed to have been exposed to Agent Orange, and service connection is not warranted on this basis.  Furthermore, there is no evidence to suggest that his diabetes is otherwise directly related to his active duty service.  Therefore, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

The Veteran's claims for entitlement to service connection for hearing loss and tinnitus must be remanded for further development.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The third prong, which requires evidence that the claimed disability or symptoms 'may be' associated with the established event, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence that the Veteran has received treatment for a current disability; specifically, private and VA treatment records indicate that the Veteran suffers from hearing loss and tinnitus.  In a June 2010 substantive appeal, the Veteran reported that when he reported to the USS COLUMBUS, it was being converted from a small carrier to a guided missile cruiser.  He lived onboard during this time and was exposed to "intense" noise from metal work and paint removal.  The Board notes that the Veteran is competent to describe his in-service noise exposure.  While the Veteran's service treatment records show no treatment for hearing loss, the Veteran has asserted that hearing loss and tinnitus are due to this in-service noise exposure.  

The record, therefore, contains evidence of a current disability, an in-service event, injury, or disease, and the Veteran's lay statements regarding the relationship between the in-service event and his current conditions.  This case must be remanded for a VA medical opinion to determine whether the Veteran's hearing loss and tinnitus are etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audio examination by an appropriate examiner.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that any diagnosed hearing loss or tinnitus was caused, in whole or in part, by or aggravated by the claimed in-service noise exposure.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2.  The RO or the AMC should then re-adjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


